Citation Nr: 0728555	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1981 to November 
2001. 

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran has service connection for chronic dysthymic 
disorder, rated as 10 percent disabling; and status post 
right acromioclavicular strain, bilateral pes planus with 
callus formation, otitis media, allergic rhinitis and 
multiple allergies, gastroesophageal reflux disorder (GERD), 
alopecia areata, folliculitis barbae and venereal warts, 
bilateral crevices upper thighs and wart on shaft of penis, 
each evaluated as noncompensably disabling.

During the course of the current appeal, the VARO has also 
granted service connection for hypertension, and that issue 
is no longer part of the current appellate review.

In June 2007, the veteran and his spouse testified at a 
travel board hearing at the VARO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folder.  (Tr.)  At that time and 
since, he submitted additional written evidence, some of 
which is duplicative of that already of record, and on which 
he provided a waiver of initial VARO consideration.  



FINDINGS OF FACT

1.  Adequate relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence is at least in 
approximate balance as to whether the veteran's current low 
back disability is of service origin.

3.  The competent and probative evidence is at least in 
approximate balance as to whether the veteran's sleep apnea 
is of service origin.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the veteran's 
chronic low back disability was incurred in service.   38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

2.  Resolving doubt in the veteran's favor, the veteran's 
sleep apnea was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision with regard to the two 
remaining claims for entitlement to service connection, there 
is no need for analysis of the RO's compliance with the VCAA, 
its implementing regulations, or subsequent judicial caselaw.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2006).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases such as arthritis become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
There have been more recent judicial refinements of those 
principles, e.g., in a recent decision of the United States 
Court of Appeals for the Federal Circuit, Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed Cir. 2006), lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service was held to be credible and ultimately 
competent, regardless of the lack of contemporaneous 
corroborative medical evidence.  See also Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007).  In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while a 
veteran who is a layman is not considered capable of opining 
on matters requiring medical knowledge, he is permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 
supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

III.  Factual Background and Analysis

Low Back

The veteran's service medical records reflect that he was 
seen on numerous occasions for low back problems, starting in 
August 1983; was in motor vehicular accidents in October 1984 
and June 1986; and had specific notations and/or treatment 
for recurrent low back problems including as a result of 
injuries including while during sports or lifting weights in 
November 1987, throughout March 1989, April 1989, April 1991, 
an examination in August 1993 referring to a back injury in 
1988, September 1994, September 1996 and November 1998.

A private clinical report is of record from DCB, M.D., dated 
in February 2002.  He had been referred by MK, M.D., with a 
history of chronic low back pain.  Another consultative 
report from February 2002 from MJG, M.D., diagnosed chronic 
lower back pain.  

X-rays were undertaken in June 2002 which confirmed narrowing 
of the L-3/L-4 through L-5/S-1 disc spaces with hypertrophy 
of the lower lumbar facets.  

Another private physician, CWK, M.D., reported in February 
2003 that the veteran had low back pain dating back at least 
12 years.  The veteran attributed it to lifting weights, 
playing football and crawling up into airplanes.  The 
diagnosis was degenerative lumbar disc disease, long-
standing, refractory to conservative care.

A magnetic resonance imaging (MRI) at Ft. Walton Beach in 
February 2003 showed disc protrusions at L-4/L-5 and L-5/S-1 
and mild acquired spinal cord stenosis in the midline and to 
the left of midline at L-4/L-5.

On VA examination in May 2003, the veteran dated his low back 
problems to about 1985 when he was working as an aircraft 
mechanic, under an aircraft, and doing some pulling on heavy 
machinery and it suddenly produced low back pain.  He had 
been seen by a physician and with medication did well after 
about a week.  Thereafter in service, he had had multiple 
sports injuries to his back.  The low back pain had gotten 
worse and was now continuous with some radiation on occasion. 

A special VA orthopedic evaluation was undertaken in February 
2005.  The examiner reviewed all of the evidence and noted 
back pain due to paraspinal muscle spasm; degenerative disc 
disease as seen on MRI studies; and slight neurological 
abnormalities.  In summary, the physician opined that he did 
not need to resort to speculation to note that the MRI 
findings were within 14 months of service, and that:

(t)he process of degenerative disc 
disease occurs when the articular 
cartilage begins to crack and wear and as 
underlying bone is exposed there is then 
remodeling of the bone surface and all of 
this takes many months to evolve to a 
level enough where they are visible on x-
ray.  

It is very hard for me to say that these 
conditions did not develop in the 
military service and I think that it is 
as likely as not that they did develop in 
the military service, although the time 
interval of 14 months when the initial 
findings are said to be found on the MRI 
study is about at the borderline of the 
development along with time sequence I 
have outlined above.  (emphasis added)

A statement was received from the veteran's immediate 
supervisor, GJB, when he was associated with the security 
force range patrol in October 2001, and still on active duty.  
The statement indicated that at that time, when going on 
patrol, the veteran had been experiencing extreme back pain 
which had been aggravated by his wearing the requisite 
weapons and safety gear.

The Board has reviewed the testimony provided at the hearing 
held in June 2007 and finds that it is helpful in clarifying 
all of the information of record, and in the aggregate, is 
entirely consistent with the other documentary evidence in 
the file.

In assessing the veteran's low back disability, it is noted 
that his service medical records show myriad low back 
complaints and repeated low back injury.  Both private and VA 
examiners have opined that his low back disability, which now 
includes degenerative changes, had its origin in service.  

Parenthetically, while the assessment of one VA physician 
(who nonetheless opined that the low back disability had its 
origin in service), was that the MRI confirming degenerative 
changes was 14 months after separation, in fact, lumbosacral 
spine x-rays in June 2002, slightly more than six months 
after service [and well within the presumptive period after 
separation for arthritis], clearly identified narrowing of 
the L-3/L-4 through L-5/S-1 disc spaces with hypertrophy of 
the lower lumbar facets; the subsequent MRI merely confirmed 
those findings.  

Based on the relative equipoise of the evidence and resolving 
reasonable doubt in his favor, service connection for chronic 
low back disorder to include degenerative disc disease is 
warranted.




Sleep Apnea

Service medical records show a number of complaints reacting 
to his tonsils, upper respiratory problems, otitis media and 
other ear problems including tympanic member dysfunction, 
sinusitis, sore throat and having problems doing the Valsalva 
maneuver.  On at least two occasions he was noted to be a 
"snorer".  Although the veteran recalls that he was told in 
the late 1990's that he had sleep apnea, his service medical 
records do not show that he was tested for and/or diagnosed 
with sleep apnea.

A private clinical report is of record from DCB, M.D., dated 
in February 2002.  He had been referred by MK, M.D., with a 
history of loud snoring, frequent noctural awakenings, 
witnessed apnea and daytime somnolence.  The veteran 
indicated that he was nonsmoker; that his symptoms had gotten 
worse over the past year and a half; and he now had profound 
fatigue and hypersomnolence throughout the day.  There was a 
short sleep latency period.  He was currently a (civilian) 
military policeman on patrol at the air base, and he said 
that there had been a noticed deterioration in his work 
performance, he had headaches, day and night, and progressive 
deterioration in his sexual performance.

Another consultative report dated in February 2002 from MHG, 
M.D., was to the effect that he had diagnosed hypertension 
and obstructive sleep apnea, severity uncertain.  Additional 
studies including an all night polysomnography was to be 
undertaken and it was felt that he would need to use a CPAP.  
In a related situation, it was also felt that it would be 
wise to get his hypertension under control with medication.  
X-rays of his sinuses showed stenosis of the osteometal 
complexes and partial septation of the upper portion of the 
maxillary sinus.  Dr. G provided a follow-up report in March 
2002 to the effect that studies had confirmed rapid eye 
motion (REM) dependent obstructive sleep apnea/hypopnea 
syndrome with oxygen desaturation to 89%; loud noctural 
snoring; hypertension; and GERD.

The veteran had been evaluated for surgical intervention.  
One physician reported preoperatively in July 2002 that he 
had nasal congestion, sinus infections, snored, had a 
computerized tomography (CT) scan which showed left deviated 
septum, 50% obstruction, with thickening of both ethmoids and 
blocked infundibula bilaterally.  He had been easily falling 
asleep during the day and twice had fallen asleep at the 
wheel of his car while driving.  Sleep study had confirmed 
sleep apnea.

A report of private surgery in July 2002 is of record from 
the Fort Walton Beach Medical Center for deviated nasal 
septum with nasal airway obstruction; chronic bilateral 
maxillary sinusitis; chronic bilateral ethmoid sinusitis; and 
obstructing tonsils; as well as severe obstructive sleep 
apnea.

On VA examination in May 2003, he said that he thought that 
he had been first diagnosed with sleep apnea after an 
evaluation in about 1996, and then in 2002, he had undergone 
a surgical procedure including a tonsillectomy, removal of 
adenoids, uvulectoy from which he had significant benefit.  
He was now using a CPAP machine with some reported benefits 
as well as discomfort.  

A report from DEH, M.D., dated in August 2003, is of record.  
He indicated that the veteran, then 40 years old, had a 
significant sleep apnea subsequent to his retirement from the 
military, and had apparently sought help while still in 
service but was not therein evaluated.  Dr. H referred to his 
subsequent care including surgery and opined that: "His 
condition clearly was present even while he was active 
duty".  (emphasis added)

Another statement from DLS, M.D., was to the effect that the 
veteran had been evaluated by his sleep disorder center since 
November 2002, after having been seen elsewhere prior to that 
time.  He opined that:

His symptoms were present for 5 to 6 
years previously including his wife 
describing apnea during sleep.

This letter is written to confirm the 
diagnosis of obstructive sleep apnea and 
to indicate the presence of this disorder 
in (the veteran) back to 1996 or 1997, 
and provably earlier since it is commonly 
overlooked until severe.
 
A statement was received from the flight surgeon associated 
with the 60th Fighter Squadron at the air force base where 
the veteran was stationed.  He indicated that he was not 
therein tested for sleep apnea while on active duty.  He 
further opined that: "although he was hypertensive and was 
symptomatic, there were no tests or referrals done to 
ascertain or rule out a sleep apnea diagnosis".  The 
physician noted that the veteran had retired and 6 months 
later, was undergoing sleep apnea treatment with a CPAP.  
(emphasis added)

The veteran's wife has submitted a lengthy affidavit to the 
effect that she had known him since 1985 and had been married 
to him since 1994; and although he had always snored a bit, 
from about 1997, his snoring increased significantly and he 
began to stop breathing during sleep.  She described several 
snoring incidents outside the home as well which she noted 
seemed to impact his work situation.  She had wanted him to 
see her private physician before he got out of service, and 
the service had given him only sleeping pills which did not 
help, but they had to wait for supplemental insurance, so it 
was several months after he would have been otherwise 
diagnosed.

A service comrade, JKB, provided an affidavit to the effect 
that he knew the veteran had problems sleeping in service and 
had been taken out of a special program to cross training 
with special operations (he was assigned to Eglin AFB) due to 
headaches and fatigue.  He had no doubt that the veteran's 
problems began while in service.

A VA examination was undertaken in February 2005 with regard 
to his sleep apnea.  It was noted that he had a history of 
respiratory problems, obesity, significant hypertension and a 
history of sleep apnea.  The evidence was made available to 
the examiner, and his history was carefully recorded.  The 
physician opined as follows, in pertinent part:

The history that he presents to me, and I 
think is confirmed by the review that I 
made of the reports written by other 
physicians that the sleep apnea actually 
appeared while he was on military 
maneuvers in the military service as I 
have described.  Commonly, such levels of 
sleep apnea, especially of the 
obstructive sleep apnea type, are clearly 
related to obesity as well as narrowing 
of the nasopharyngeal airway.  I think it 
is quite likely that he is correct that 
all of this in fact did begin while he 
was in the military service and in any 
case his medical records show that he was 
released from duty on 11/30/01.  
(emphasis added)

A statement was received from the veteran's immediate 
supervisor, GJB, when he was associated with the security 
force range patrol in October 2001, during his last two 
months of active duty.  The statement indicated that at that 
time, on more than one occasion, the veteran had problems 
with his sleep which had an impact on his work.  There had 
been days when he would fall asleep behind the wheel of the 
patrol vehicle or his personal vehicle on the way to work; he 
had said when he was about to retire that the sleeping pills 
the service had given him did not work and he was going to 
seek out private care on retirement.  

The Board has reviewed the testimony provided at the hearing 
held in June 2007 and finds that it is helpful in clarifying 
all of the information of record, and in the aggregate, is 
entirely consistent with the other documentary evidence in 
the file.

In assessing the veteran's claim for service connection for 
sleep apnea, it is noted that he apparently had some symptoms 
while on active duty, both at home and on the job.  This is 
corroborated not only by his wife, but by service comrades 
and his military supervisor at the time.  And while they may 
not be qualified to provide a medical diagnosis, the veteran, 
his wife, and the others who have provided their 
observations, are certainly qualified to identify what they 
themselves saw or in the case of the increased snoring and 
stoppage of breathing during sleep, what his wife heard and 
did not hear.  The evidence in that regard is both helpful 
and credible.

On active duty, he may well have received sleeping pills to 
treat the symptoms, but was not thoroughly evaluated for 
sleep apnea until shortly after service separation, when he 
did undergo thorough testing procedures and the diagnosis was 
confirmed.  It is noted that a physician who saw him while he 
was on active duty noted that with regard to sleep apnea, he 
had hypertension and was symptomatic but was not then tested.  
That he was not tested is certainly not his fault, and is not 
to be used against him in the face of other persuasive 
evidence to the contrary.

Moreover, as noted above, the medical opinions of record are 
virtually unanimous in that the veteran's sleep apnea, which 
was diagnostically confirmed and symptomatically of 
significant severity within two months of his service 
separation, was first manifest in service.  And while the 
evidence does not clearly preponderate in favor of his claim, 
it does not preponderate against it.  This raises a 
reasonable doubt which must be resolved in his favor.  
Service connection for sleep apnea is granted.  


ORDER

Service connection for a chronic low back disorder is 
granted.

Service connection for sleep apnea is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


